Citation Nr: 0905251	
Decision Date: 02/12/09    Archive Date: 02/19/09

DOCKET NO.  02-06 539	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for irritable bowel 
syndrome (IBS).

2.  Entitlement to service connection for a respiratory 
disorder claimed as asthma/reactive airway disease.

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for a gynecological 
disorder manifested as abnormal vaginal bleeding.



WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The Veteran served on active duty from November 1979 to April 
2000.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision of August 2001 from the Regional 
Office (RO) of the Department of Veterans Affairs (VA), in 
Roanoke, Virginia, which in part, denied entitlement to 
service connection for IBS, asthma/reactive airways disease, 
vertigo, hypertension, and a disability manifested by 
abnormal vaginal bleeding.

The Veteran testified before the undersigned Veterans Law 
Judge at a hearing held in June 2006 at the VA Central 
Office.  A copy of the transcript is associated with the 
claims file.  

The Board remanded this matter in September 2006 and disposed 
of another issue on appeal.  The Board also pointed out why 
several other matters are no longer in appellate status based 
on either grants of the claims or withdrawal of the claims 
from appellate status.  The Board remanded the enumerated 
issues for further development.  To the extent possible, the 
development has been completed and this matter is returned to 
the Board for further consideration.


FINDINGS OF FACT

1.  The competent medical evidence reflects it is less than 
likely that the Veteran has a current disability of IBS that 
began in service or is otherwise related to service.

2.  The competent medical evidence reflects it is less than 
likely that the Veteran has a current respiratory disability 
including asthma or reactive airways disease that began in 
service or is otherwise related to service.

3.  The competent medical evidence reflects it is less than 
likely that the Veteran's hypertension is related to service 
or was manifested within one year of service discharge.

4.  The competent medical evidence reflects it is less than 
likely that the Veteran has a current disability of a 
gynecological disorder that began in service or is otherwise 
related to service.


CONCLUSIONS OF LAW

1.  A disability of IBS was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 
2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, (2008).

2.  A respiratory disability claimed as asthma/reactive 
airway disease was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1154, 5103, 5103A, 5107 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 
(2008).

3.  Hypertension was not incurred in or aggravated by active 
military service, nor may it be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.159, 3.303, 3.307, 3.309 (2008).

4.  A gynecological disability manifested by abnormal vaginal 
bleeding was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 1154, 5103, 5103A, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to notify and assist

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
For claims pending before VA on or after May 30, 2008, 38 
C.F.R. § 3.159 was recently amended to eliminate the 
requirement that VA request that a claimant submit any 
evidence in his or her possession that might substantiate the 
claim.  See 73 FR 23353 (Apr. 30, 2008).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  The Board finds that any 
defect with respect to the notice requirement in this case 
was harmless error for the reasons specified below.  See 
VAOPGCPREC 7-2004.

In the present case, the Veteran's claim on appeal was 
received in May 2000. Following the August 2001 rating 
decision on appeal, a duty to assist letter was sent in 
August 2005.  This letter provided initial notice of the 
provisions of the duty to assist as pertaining to entitlement 
to service connection, which included notice of the 
requirements to prevail on these types of claims and of her 
and VA's respective duties.  The duty to assist letter 
specifically notified the Veteran that VA would obtain all 
relevant evidence in the custody of a federal department or 
agency.  She was advised that it was her responsibility to 
either send medical treatment records from her private 
physician regarding treatment, or to provide a properly 
executed release so that VA could request the records for 
her.  The Veteran was also asked to advise VA if there were 
any other information or evidence she considered relevant to 
this claim, so that VA could help by getting that evidence.  
Additional notice was sent by VA letter dated in September 
2006.  

Although the notice letters were not sent before the initial 
AOJ decision in this matter, the Board finds that this error 
was not prejudicial to the appellant because the actions 
taken by VA after providing the notice have essentially cured 
the error in the timing of notice.  Not only has the 
appellant been afforded a meaningful opportunity to 
participate effectively in the processing of her claim and 
given ample time to respond, but the AOJ also readjudicated 
the case by way of a supplemental statement of the case 
issued in October 2008 after the notice was provided.  For 
these reasons, it is not prejudicial to the appellant for the 
Board to proceed to finally decide this appeal as the timing 
error did not affect the essential fairness of the 
adjudication.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  Service 
treatment records were previously obtained and associated 
with the claims folder.  Furthermore, VA and private medical 
records were obtained and associated with the claims folder.  
An attempt was made to also obtain some private medical 
records from Bethesda Medical Center, but a February 2008 
reply from this facility indicated that these records are no 
longer available.

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim. 38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no additional 
relevant evidence in connection with the appellant's claim 
that VA has not sought.  The Veteran failed to appear for VA 
examinations repeatedly scheduled for February 2007, May 2007 
and July 2007.  The Veteran did not give any reason for the 
repeated failures to appear, and in fact has not communicated 
with the VA since January 2006.  These examinations included 
specialty examinations to address the nature and etiology of 
her claimed IBS, hypertension, respiratory disorder and 
gynecological disorder.  The Board specifically remanded this 
claim to the RO in September 2006 for purposes that included 
such specialty examinations that included specific clinical 
findings and medical opinions.  Because of the appellant's 
actions that frustrate further development of the claims, the 
Board must adjudicate the claims on the evidence that is of 
record.  As in this case, when entitlement to a benefit 
cannot be established without a current VA examination or 
reexamination and a claimant, without good cause, fails to 
report for such examination, or reexamination, in an original 
claim, the claim shall be adjudicated based on the evidence 
of record.  38 C.F.R. § 3.655 (2008).  The Board reminds the 
claimant that the duty to assist is not a one-way street.  
Wood v. Derwinski, 1 Vet. App. 190 (1991).

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the consolidated appeal of Dingess v. Nicholson, 19 Vet. App. 
473 (2006), which held that the notice requirements of 38 
U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim, including the degree of 
disability and the effective date of an award.  The September 
2006 letter contained such notice.

For the above reasons, it is not prejudicial to the appellant 
for the Board to proceed to finally decide the appeal.  See 
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Sutton v. 
Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. App. 
384 (1993); see also 38 C.F.R. 
§ 20.1102 (2005) (harmless error).

II.  Service Connection

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by active 
duty. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§§ 3.303, 3.304.  In addition, service connection may be 
granted for any disease diagnosed after discharge, when all 
of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service. 38 
C.F.R. § 3.303(d). In order to establish service connection, 
a claimant must generally submit (1) medical evidence of a 
current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus or relationship between the current disability and 
the in-service disease or injury.  Pond v. West, 12 Vet. App. 
341, 346 (1999).

For Veterans who had service of ninety (90) days or more 
during a war period or peacetime service after December 31, 
1946, and any chronic disease such as hypertension, is 
manifest to a compensable degree within a year of discharge, 
there is a rebuttable presumption of service origin, absent 
affirmative evidence to the contrary, even if there is no 
evidence thereof during service.  38 U.S.C.A. §§ 1101, 1112, 
1113 1137; 38 C.F.R. §§ 3.307, 3.309.

The standard of proof to be applied in decisions on claims 
for Veterans' benefits is set forth in 38 U.S.C.A. § 5107.  A 
Veteran is entitled to the benefit of the doubt when there is 
an approximate balance of positive and negative evidence.  
See also 38 C.F.R. § 3.102.  When a Veteran seeks benefits 
and the evidence is in relative equipoise, the Veteran 
prevails.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The 
preponderance of the evidence must be against the claim for 
benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 
(1996).

The Veteran is seeking entitlement to service connection for 
IBS, hypertension, a gynecological disorder manifested as 
abnormal vaginal bleeding, and a respiratory disorder, 
claimed as asthma or reactive airway disease.  Her service 
treatment records contain evidence pertinent to all the above 
issues as follows.  A May 1979 preservice examination 
revealed normal findings for the lungs and chest, abdomen and 
viscera, cardiovascular and pelvic examination.  Her blood 
pressure was 120/74.  The accompanying report of medical 
history revealed her to deny any history of treatment for 
female disorders or change in menstrual patterns, asthma, 
shortness of breath or chronic cough, intestinal trouble or 
high blood pressure. 

In December 1979, the veteran reported for sick call for 
right lower quadrant pain close to the inguinal region, which 
she indicated happened 2 to 3 times a year in the past 3 
years.  There was no nausea, vomiting, fever or diarrhea 
accompanying this pain and the Veteran did not say whether 
the pain was related to her menstrual cycle.  Following 
examination the assessment was pain secondary to questionable 
ovarian cyst.  Other records from December 1979 noted the 
chronic pelvic pain of several years history with no 
gynecological abnormalities by history.  Findings of pelvic 
tenderness were noted and the abdomen was benign.  In 
December 1981 she was treated for monelial vaginitis, with 
all other gynecological findings shown to be normal, and she 
denied any other significant gynecological history besides 
vaginal irritation and discharge.  She was seen for a 
herpetic appearing lesion in the labial region in March 1986 
with no other significant gynecological findings reported.   
Thereafter there are no remarkable gynecological findings up 
until after her pregnancy in 1987 which began around April 
1987 and was unremarkable in course, resulting in a live 
birth in February 1988.  Pap smear findings in March 1994 and 
March 1995 were normal.  Thereafter, she was treated in 
February 1988 for persistent bright red menstrual discharge 
and "pus drainage" and was assessed with questionable 
endometriosis.  The veteran was seen in May 1995 for 
complaints of menorrhagia times 2 days, status post 
thyroidectomy with the history of her menses becoming shorter 
with increased flow, more clotting and moderate cramping 
twice a day over the past 2 years.  Previously she had a 4-5 
day steady flow with clotting 6-8 pads daily.  She had fewer 
clots but heavier flow since the thyroid surgery.  The 
assessment was menorrhagia and some symptoms may be secondary 
to thyroid, but TSH regulation would begin.  A May 1999 note 
indicated that she said yes to having problems with clotting 
and vaginal discharge.  

Blood pressure readings from 1979 to 1988 were generally 
unremarkable, with no findings or complaints of hypertension, 
including during April 1982 when she was seen for complaints 
of racing heart and dizziness of unknown etiology, with her 
blood pressure shown to be 132/80.  Generally her blood 
pressure over this timespan was shown to be in the low 100's 
to 120 for systolic and in the 70's to 80 diastolic.  In 1988 
her blood pressure was notably trending upward with readings 
of 112/88 in February 1988 and 130/92 in June 1988.  In 
September 1988 her blood pressure was elevated prior to a 
dental surgery and she was placed on a 5 day blood pressure 
check with the readings shown to be 130/92 described as 
questionable hypertension on day one, 124/96 described as 
normal on day 2, 122/90 described as good on day 3, 126/94 
described as mild hypertension on day 4 and 122/90 on day 5.  
Follow-up after the 5 day check diagnosed labile 
hypertension.  A final report from September 1988 gave a 
blood pressure reading of 140/96 with the history of the 
increased blood pressure in the past month.  Her symptoms as 
noted were consistent with borderline hypertension but she 
had completed the 5 day check and the review of records 
indicated the findings were normotensive.  She was assessed 
with borderline high blood pressure/labile hypertension and 
advised to control her salt and was cleared for the dental 
procedure.  Records from the 1990's did not reveal blood 
pressure readings indicative of hypertension, nor a diagnosis 
of hypertension prior to 1999.  More recently records from 
1999 revealed fluctuating blood pressure readings including 
134/84 and 145/96 in April 1999 and 115/76 and 126/73 in May 
1999.  She was noted in a May 1999 nutrition note to have a 
diagnosis of borderline hypertension.  However her blood 
pressure readings were generally in the nonhypertensive range 
including 131/78, 134/79 and 132/77 in May 1999 and 144/83 in 
August 1999.  The systolic readings were noted to be elevated 
but still outside of the VA criteria for hypertension.  The 
diastolic readings remained well below the VA criteria for 
hypertension.  

Service treatment records and examination reports from 1979 
through the mid-1990's are also silent for any 
gastrointestional findings related to IBS or any other 
chronic bowel disorder, with any gastrointestinal (GI) 
symptoms shown to be viral in nature, such as shown in 
October 1982 when her symptoms of nausea were attributed to 
viral and in October 1988 when her symptoms of stomach cramps 
and loose stool were diagnosed as viral enteritis.  A fitness 
counseling record with dates from January 1998 and December 
1998 revealed chronic illness of IBS among others in the 
medical history.  A January 1999 GI consult for diarrhea and 
persistent heartburn revealed the doctor was to evaluate her 
for scleradoma like illness versus other ANA positive 
connective tissue disease.  Upper GI studies and small bowel 
follow through were unremarkable and she was considered for 
colonoscopy to assist the cause of her intermittent diarrhea 
and other GI symptoms.  A February 1999 note further detailed 
complaints of intermittent diarrhea with alternating 
constipation, with the diarrhea subsiding sometime with a 
bland diet or Imodium.  The assessment was symptoms 
suggestive of IBS, with a colonoscopy again indicated to rule 
out colitis.  A February 1999 colonoscopy was normal.  An 
undated record noted symptoms of functional diarrhea and 
gastro esophageal reflux (GERD) symptoms and GI distress.  An 
April 1999 note included complaints of heartburn and 
diarrhea.  Her GI scope was negative.  In May 1999 she had 
heartburn and diarrhea, among other illnesses.  She had a 
full evaluation and her diarrhea was functional.  

As per her claimed asthma or other chronic lung disorder, the 
earlier service treatment records are likewise silent for 
such a finding prior to her thyroid surgery in October 1994, 
which she has claimed caused her current breathing problems.  
She was treated for chest pain in February 1986 accompanied 
by sinus congestion and coughing and was noted to be exposed 
to smoke at work, with physical examination showing clear 
lungs but nasal congestion and she was assessed with chest 
wall myalgia secondary to coughing.  A June 1989 pulmonary 
function test taken in conjunction with a periodic flying 
examination was normal and the exam itself yielded normal 
findings for the lungs.  A November 1989 record is noted to 
have diagnosed a chest wall syndrome, but was silent for lung 
problems.  

Following her October 1994 thyroid surgery, she is noted to 
have been diagnosed with paralyzed left true vocal cord with 
complaints in January 1995 and March 1995 noted to include 
vocal problems such as  "breathiness" and phonation 
breaths, but with no specific breathing problems such as 
asthma.  A March 1995 speech therapy record observed her to 
have good breathing patterns.  Problems aspirating liquids 
due to the vocal cord paralysis were noted in December 1995, 
but there was no indication as to this causing chronic 
breathing problems.  A March 1996 record noted the Veteran to 
be status post thyroidectomy in October 1994, with a hoarse 
voice since then noted as true left vocal cord paralysis, 
with an intermittent loss of voice and coughing on drinking 
liquids.  No true finding regarding an actual lung problem 
was noted in this record which revealed that she underwent 
injection for this paralyzed vocal cord.  She continued to 
have some issues with "breathiness" and vocal problems 
secondary to allergies as noted in May 1996, again with no 
evidence of a chronic pulmonary disorder.  

It was not until June 1998 when the Veteran reported trouble 
getting enough air over the past few months, with the history 
of the larynx paralysis as well as a history of allergic 
rhinitis treated with shot.  The examination was significant 
for increased breath sounds in the throat but with lungs 
clear to auscultation.  The assessment was shortness of 
breath, laryngeal versus bronchospasm.  A June 1998 pulmonary 
function test (PFT) showed mild obstructive pulmonary 
impairment.  In July 1998 she was seen for sympathetic 
dystrophy and possible asthma, with a history significant for 
allergies, but there had not been diagnosis of asthma made, 
and no special pulmonary evaluation had been made.  Another 
July 1998 note made 4 days later noted the history of 
allergies and found chest pain on examination and diagnosed 
bronchospasm.  A fitness counseling record with dates from 
January 1998 and December 1998 revealed chronic illness of 
reactive airway disease in the medical history.  Also in 
December 1998 pulmonary function tests were reported but were 
not interpreted.  An April 1999 note included complaints of 
shortness of breath, among others.  Pulmonary function tests 
(PFT) revealed very mild restrictive airway disease (RAD).  A 
May 1999 follow-up for possible asthma noted that there was 
no use of "MDI" in 4 months and it was doubtful that asthma 
was the diagnosis.  An August 1999 record included a medical 
history significant for reactive airway disease.  A more 
detailed record from August 1999 for a follow-up of dyspnea 
or questionable asthma noted the Veteran to have only used 
Proventil once in the past 8 months.  The PFT's were 
interpreted as normal and the impression was no evidence of 
chronic asthma with normal PFT's.

The report of a November 2000 VA QTC examination did not 
clearly reflect that the claims file was reviewed, but 
appears to have obtained the history directly from the 
Veteran.  The examination addressed multiple medical problems 
including the IBS, borderline hypertension, abnormal vaginal 
bleeding and chronic alveolar disease/borderline asthma.  The 
history of the present illnesses was as follows.  In regards 
to the abnormal vaginal bleeding, she said she has a small 
cyst on the ovaries since 1979.  She began menstruating at 
age 10, and had a history of one pregnancy with live birth.  
She had regular periods, with 2 days bleeding followed by 
pain in the groin area.  She had a pelvic ultrasound with no 
treatment given.  The most recent ultrasound showed that the 
cyst was not growing and she was told to monitor it.  She was 
not on any medication for this condition.  Regarding the 
chronic alveolar disease/borderline asthma, for the past 2 
years she sometimes had a cough with yellow sputum, wheezing 
and shortness of breath on exertion.  She gets asthmatic 
episodes 3 times a year.  When under stress she has problems 
breathing and cannot play sports.  She has taken Proventil as 
needed with good response.  Regarding the IBS symptoms she 
reported having nausea, vomiting and diarrhea.  She had bowel 
movements up to 10 times a day, and also had pain in the 
center of her abdomen which was sharp and cramping 3 to 4 
times a month.  She treated with Zantac, Immodium, and 
Levsin.  She denied constipation.  She got bloating and 
lactose intolerance.  Regarding her borderline hypertension 
she was unsure how long she had this.  She sometimes had 
blood pressure readings up to 180/90.  She was not presently 
on any medications.  

Physical examination revealed her blood pressure to be 
130/80.  Her lungs were clear with normal breath sounds, with 
no crackles, rales, wheezes or rhonchi.  She had equal lung 
expansion bilaterally on deep inspiration.  Her heart 
examination was generally normal.  Her abdomen was within 
normal limits with no hernia.  Pulmonary function tests were 
interpreted as normal.  Radiographic studies included a 
"KUB" showing nonspecific bowel pattern with no mass, 
lesion or calcification.  Her esophagus and duodenum was 
normal and the conclusion was normal UGI.  The diagnoses 
included IBS suggested by complaints of gas in the area and 
diarrhea.  Regarding borderline hypertension there was no 
pathology present to render a diagnosis.  Blood pressure was 
normal at present.  Regarding abnormal bleeding due to a 
cyst, the examiner was unable to make a diagnosis as the 
Veteran refused a pelvic examination.  Regarding reactive 
airways disease/borderline asthma, there was no pathology to 
render a diagnosis.  An addendum revealed multiple blood 
pressure readings which were 130/80, 124/86 and 114/80 lying; 
108/78, 122/78 and 120/74 sitting; and 120/90, 124/84 and 
130/96 standing.  PFT impression was normal spirometry.  

An August 2000 VA QTC examination for the ears and audiology 
noted a history of occasional asthma well under control, with 
the rest of the examination focusing on her ears.  

VA records from 2000 to 2001 primarily concerned orthopedic 
complaints, with no pertinent findings or complaints in 
regards to the appealed issues and showed her blood pressure 
to fall within the non hypertensive range for VA purposes.  
Her blood pressure readings in January, February and March 
2001 were shown to be 128/61, 144/83, 144/89 and 144/78.  Her 
blood pressure readings in October and November 2001 were 
shown to be 124/81, 120/60 and 147/82.  

Records obtained from Walter Reed from 2000 to 2004 revealed 
that in April 2002 her blood pressure remained within the non 
hypertensive range at 125/86.  A May 2002 prescription list 
was significant in that she took Proventil and Flovent for 
asthma and was on Loovril to stop her menstrual cycle.  
Another May 2002 record showed that an exercise stress test 
revealed audible wheezing and severe dyspnea at peak exercise 
responding to Albuterol.  Another May 2002 record showed that 
an exercise stress test revealed audible wheezing and severe 
dyspnea at peak exercise responding to Albuterol.  In 2003 
the blood pressure readings began trending upward with 
diagnoses of hypertension given in March 2003 records.  Her 
blood pressure readings in one of the March were described as 
elevated at 150/84 and 138/80 and she was also noted to use 
Proventil for asthma and a history of PFTs and clinical 
diagnosis of decreased exercise tolerance and cough/wheeze 2 
to 3 times with an evening cough.  The assessment included 
hypertension increased today with long term baseline and 
asthma symptoms mild to moderate.  

Another March 2003 record noted complaints of throbbing in 
her neck high diastolic blood pressure the past week recorded 
at 97 and a reading of 157/94 and a past medical history of 
hypertension and asthma.  In April and May 2003 she was also 
seen for complaints of heavy menstrual bleeding as well as 
thick white discharge treated in May 2003 with Monistat.  In 
regards to the heavy bleeding she was assessed in May 2003 
with dysfunctional uterine bleeding (DUB) anodulatory versus 
fibroid, doubt perimenopausal.  A pelvic ultrasound (U-S) was 
ordered and she was placed on low dose birth control pills 
for her bleeding.  On follow-up in June 2003, the pelvic U-S 
showed a small anterior fibroid.  She also still had symptoms 
of yeast infection in June 2003.  She was also treated in 
June 2003 for congestion, drainage and productive cough, 
assessed as acute sinusitis.  In July 2003 she was seen for 
complaints of chronic cough causing her to throw up, and a 
blood pressure reading was 140/90.  She was assessed with an 
upper respiratory infection (URI) improved, most likely 
allergic.  She was age 44 when this record was written.  An 
undated record giving the same age and the same symptoms of 
coughing and throwing up noted the history of asthma, but she 
denied flare-up.  

A September 2005 VA orthopedic VA examination was negative 
for any pertinent findings, other than noting the history of 
thyroidectomy which the Veteran has alleged was the cause of 
her breathing problems.  This examination did not indicate 
whether the thyroidectomy caused any actual breathing 
problems.  

Records obtained pursuant to the Board's September 2006 
remand included records from Andrews Air Force Base showing 
treatment from 2004 to 2007.  These records continued to 
reflect a diagnosis of hypertension among the chronic 
illnesses with blood pressure fluctuating, but generally 
below the VA criteria for hypertension. Of note the records 
from 2004 included a March 2004 record showing a blood 
pressure reading of 140/96 without chest pain or shortness of 
breath with diagnoses including hypertension with a goal of 
130/80 currently suboptimal control, presumed essential 
hypertension.  In May 2004 her blood pressure was 134/86 with 
the hypertension said to be in good control.  In August 2004 
her blood pressures were said to be 140/80 but her office 
reading was 125/88.  An October 2004 optometry record was 
significant for a past medical history that includes high 
blood pressure diagnosed 6 years ago, with her stating that 
she had been on medication for hypertension 2 years ago with 
the blood pressure under control, usually 144/81.  Also of 
note in February 2005 the Veteran had elevated blood pressure 
of 150/102, with other readings from that month shown to be 
123/88 and 146/95.  Her blood pressure went back down and in 
July 2005 her blood pressure was 132/85.  An adult 
preventative and chronic care flow sheet noted the screening 
examinations from 2004 to be 140/96 and from 2005 to be 
125/88.  She continued to be noted to have a medical history 
of high blood pressure in a May 2007 optometry record which 
focused on eye findings.  

These records from 2004 to 2007 also continued to give a 
history of asthma with lungs noted to be clear in an October 
2005 follow-up.  A list of prescriptions in a May 2007 
optometry note also reflects this history of asthma with 
medications including Advair, Allegra and Proventil.  A 
September 2007 emergency room note for complaints of chest 
pain revealed that based on negative labs and history of 
asthma it was doubtful that it was cardiac in etiology.  
Chest X-rays from the same month were negative.  The records 
from 2004 to 2007 also reflect some treatment for IBS, with a 
February 2005 record showing treatment for an IBS flare-up 
and in October 2005 with complaints that included bloating, 
constipation, occasional diarrhea and diffuse abdominal 
discomfort and flatus.  No findings of gynecological 
complaints are shown in these records.  

The Veteran testified at her June 2006 hearing in regards to 
all her claimed disorders.  In regards to her IBS she said 
she was treated from 1989 to 2000 for the disability and said 
she reported this on her separation examination.  She denied 
any preservice problems with this and said that she was 
treated about 12 to 15 times during service, but mostly self 
treated.  She testified as to having post-service treatment 
for IBS, including at Andrews Air Force Base and Bethesda 
hospital.  Regarding her asthma/respiratory disorder, she 
reported having breathing problems after undergoing thyroid 
surgery in service and thought that the surgery might have 
caused the lung problems.  She denied any problems prior to 
this surgery.  She stated that her vocal cord was nicked 
during the surgery and that afterwards she started having 
shortness of breath.  Regarding the hypertension, she said 
she had high blood pressure during service probably around 
1980 or 1984 in Europe where the doctors noted elevated blood 
pressure.  She reported having been diagnosed with 
hypertension then.  Since then she has continued taking 
medication to control hypertension.  She reported taking it 
daily and sometimes gets nosebleeds due to increased blood 
pressure.  She indicated she had nosebleeds in service.  She 
said she was on blood pressure medication before she left 
service.  Regarding her gynecological condition, she 
testified as to having abnormal vaginal bleeding in the 
service and was put on bedrest.  She said she was told the 
bleeding was caused by cysts on her fallopian tubes.  The 
Veteran's representative also alleged that her lung 
problem/reactive airway disease may be caused from asbestos 
exposure from her working at the Defense Logistic Agency and 
from working at the Pentagon from 1997 to 2000.  The 
representative conceded that the Veteran has not been 
diagnosed with an actual gynecological disorder. 

The Board notes that this matter was remanded for further 
development by the Board in September 2006, to include 
obtaining VA examinations to address the etiology of all 
claimed disorders.  The Veteran failed to appear for VA 
examinations repeatedly scheduled for February 2007, May 2007 
and July 2007.  The Veteran did not give any reason for the 
repeated failures to appear, and in fact has not communicated 
with the VA since January 2006.

In regards to the IBS, the Board notes that while there are 
some records of symptoms suggestive of IBS shown in the 
service treatment records from 1999, and diagnosed in the QTC 
examination of November 2000 based on the Veteran's history 
and complaints, the preponderance of the evidence reflects no 
current findings of such a disorder thereby failing to show 
continuity of symptomatology, nor is there evidence which 
provides a nexus opinion regarding her claimed IBS and 
service.  The most recent record of treatment for an IBS type 
condition is shown in February 2005, with subsequent records 
leading up to 2007 negative for any findings or diagnosis of 
IBS.  As pointed out above the Veteran repeatedly failed to 
appear for a VA examination which was for the purposes of 
diagnosing a current bowel disorder and providing an etiology 
opinion between such disorder and service.  Thus evidence 
that could have been obtained from such an examination is not 
available.  Although the November 2000 QTC examination did 
diagnose an IBS, this examination is too remote in time to 
determine whether such a disorder continues to persist more 
than 8 years later, and also did not provide an etiology 
opinion as to this disorder, with the history obtained from 
the Veteran rather than review of the claims file.  Thus, the 
available medical evidence fails to show a current IBS 
disorder related to service.  

In regards to the asthma, reactive airways disease, the 
service treatment records are somewhat equivocal as to 
whether such a disorder was present, with the earlier records 
from 1998 suggesting that she has evidence of asthma or 
restrictive airways disease, but with the later records from 
1999 showing no evidence of chronic asthma, with chronic 
PFT's.  The November 2000 VA QTC examination also showed no 
objective findings to support a diagnosis of asthma or 
restrictive airways disease, pointing out the normal findings 
on PFT's.  Although post-service treatment records subsequent 
to this examination do suggest that the Veteran continues to 
receive treatment for asthma with certain medications, and a 
history of asthma was noted in September 2007, again there is 
no evidence to show the Veteran either has a current 
diagnosis of asthma or other airways disease, much less 
whether any such disorder is related either to the asthma-
type symptoms treated in service or to the thyroid surgery 
she underwent in service.  As with the IBS claim, the Veteran 
failed to report for a VA examination which was to clarify 
the current existence and diagnosis of the claimed pulmonary 
disorder as well as to provide a nexus opinion to service.  
Thus evidence that could have been obtained from such an 
examination is not available.  The currently available 
evidence fails to establish that the Veteran has a current 
pulmonary disorder to include asthma or reactive airways 
disease that is linked to service, and the Board is required 
to rely on the findings from the November 2000 QTC 
examination which addressed this issue and found no such 
disability.  

In regards to the hypertension claim, the Board notes that 
for VA compensation purposes, the term "hypertension" means 
that the diastolic blood pressure is predominantly 90 or 
greater, and isolated systolic hypertension means that the 
systolic blood pressure is predominantly 160 or greater with 
a diastolic blood pressure of less than 90. 38 C.F.R. § 
4.104, Diagnostic Code7101, Note 1 (2008).  With this in 
mind, the Board notes that the service treatment records 
which diagnosed labile hypertension in 1988 and borderline 
hypertension in May 1999 repeatedly did not show readings 
that meet such criteria for hypertension.  Likewise, the 
postservice records failed to show evidence of an essential 
hypertension manifested within one year of discharge which 
would meet the criteria for a compensable rating.  Under 38 
C.F.R. 4.104, Diagnostic Code 7101, a compensable degree is 
10 percent, which requires diastolic pressure predominantly 
100 or more, or; systolic pressure predominantly 160 or more, 
or; minimum evaluation for an individual with a history of 
diastolic pressure predominantly 100 or more, who requires 
continues medication for control.  

Such is not shown in the postservice treatment records from 
within one year of discharge, to include the findings from 
the November 2000 QTC examination which revealed normal 
findings with no pathology to render a diagnosis.  Again the 
Veteran is shown to have failed to appear for a VA 
hypertension examination which was to establish whether the 
Veteran now has a current disability of hypertension, and if 
so whether it was related to service.  Thus evidence that 
could have been obtained from such an examination is not 
available.  The available evidence fails to show that the 
Veteran's blood pressure to include the most recent readings 
from 2005, actually meets the VA criteria for hypertension, 
much less whether the claimed hypertension is related to 
service, to include as a presumptive disease.  

Service connection is also not warranted for a gynecological 
disorder manifested as abnormal vaginal bleeding.  Although 
the medical records report a pattern of gynecological 
complaints in service, including abnormal bleeding recorded 
in February 1988 and assessed as possible endometriosis, and 
complaints of abnormal bleeding in 1995 possibly related to a 
thyroid problem, there is no evidence to link the postservice 
complaints of heavy menstruation to these episodes in 
service.  The November 2000 QTC examination is noted to have 
given a history of ovarian cyst as the cause of the bleeding, 
but this is based on the history given by the Veteran rather 
than on objective findings or records review, and the service 
treatment records do not reflect findings of such a cyst.  
The examiner was unable to make a diagnosis of such claimed 
cyst as the Veteran refused examination.  Although there was 
a diagnosis in May 2003 of dysfunctional uterine bleeding 
versus fibroid, with fibroid shown on ultrasound, the 
evidence of record does not contain any competent opinions 
linking the Veteran's gynecologic complaints related to this 
fibroid shown in 2003 to the complaints in service.  However, 
there is no evidence addressing whether she continues to have 
a fibroid causing her abnormal bleeding, to include whether 
it began in service.  Again it is noted that the Veteran has 
failed to appear for a VA examination that was scheduled to 
ascertain the nature and etiology of her claimed 
gynecological disorder.  Thus evidence that could have been 
obtained from such an examination is not available, and the 
Board is forced to rely on the available evidence which fails 
to establish that the Veteran's claimed menstrual bleeding 
disorder stems from a disability that began in service.  

In sum, the available medical evidence fails to establish 
entitlement to service connection for IBS, hypertension, a 
respiratory disorder or for a gynecological disorder 
manifested by bleeding.

The Board notes that the Veteran is competent to report that 
on which she has personal knowledge, i.e., what comes to her 
through her senses.  Layno v. Brown, 6 Vet. App. 465, 470 
(1994).  However, the Veteran is a lay person, and as a 
layperson, she does not have the expertise to opine regarding 
medical diagnosis or etiology.  She cannot state, with 
medical certainty, that she has current disabilities of IBS, 
respiratory disorder such as asthma/reactive airway disease, 
gynecological disorder or hypertension which are related to 
service.  In the absence of evidence demonstrating that the 
Veteran has the requisite training to proffer medical 
opinions, the contentions made by her are no more than 
unsubstantiated conjecture and are of no probative value.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992); 
Moray v. Brown, 5 Vet. App. 211 (1993).  In other words, the 
Veteran may not self-diagnose a disease or disability. 

Accordingly, for the reasons stated above, the Board finds 
that entitlement to service connection for IBS, hypertension, 
a respiratory disorder and for a gynecological disorder 
manifested by bleeding is not warranted, and there is no 
doubt to be resolved, as the bulk of the evidence is 
unfavorable in this case.  See Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990).


ORDER

Service connection for IBS is denied.

Service connection for a respiratory disorder claimed as 
asthma/reactive airway disease is denied.

Service connection for hypertension is denied.

Service connection for a gynecological disorder manifested as 
abnormal vaginal bleeding is denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


